PER CURIAM.
Emilio Xiques, Jr., appeals the summary denial of his motion for credit reduction of sentence brought pursuant to Fla.R.Crim.P. 3.850. In his motion appellant sought to have the trial judge credit his sentence with time served before the date he was sentenced. We reverse.
The judgment and sentence of the court, while indicating the appellant was to receive credit for all time served in jail, does not specifically set forth the period of credit time to be allowed as required by Section 921.161(1), Florida Statutes (1977). Smith v. State, 310 So.2d 770 (Fla.2d DCA 1975).
The order denying appellant relief on his motion is reversed, and the case is remanded for correction of the sentence.
GRIMES, C. J., and RYDER and DAN-AHY, JJ., concur.